Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize:
2, 14; Claims 8, 19-24 have been cancelled.
Claims 25-30 Have been newly added.
Elements from the independent claims 1, 7, 13 have been cancelled. These cancelled elements have been amended into dependent claims of their respective independent claims.
Claim 1 has been amended to include a new element detailing calculation of the a turning circle based on a current and subsequent position of a vehicle and in turn calculating a turning radius based on this circle.
Claims 7 and 13 have had their “sending” and “receiving” elements cancelled, no new elements were amended into claims 7 and 13. (While it is mentioned in the arguments that claims 7 and 13 have been similarly amended no such elements were amended into claims 7 and 13 additionally in the claim set filed 04/07/2022 claims 7 and 13 are indicated as (previously present); however they have been amended to remove the sending and receiving elements/limitations)
The dependent claims of the independent claims which concern the overlay elements include new/more detailed limitations concerning the function of the rotary knob and its setting of the path.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant is correct in that the cited references do not teach the circle and turn radius calculation of claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The arguments concerning the turning circle and radius calculation elements for claims 7 and 13) are not recited in the rejected claim(s). While claim 1 has been amended to recite the new limitations these limitations were not amended into independent claims 7 and 13. While 7 and 13 had elements cancelled no new limitations were added to these claims in the claim set filed 04/07/2022.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Claims 7 and 13, currently due to their cancellation of the “sending” and “receiving” elements (and the “prior to” backing limitations), and the accidental lack of amending the new claim elements concerning the turning circle, they are effectively equivalent in scope to the claims filed 11/18/2019 and thus have the same/original grounds of rejection from the first non-final rejection (mailed 04/26/2021).
Regarding Claim 1’s arguments applicant is correct in that neither cited reference explicitly teaches/renders obvious the turning circle calculations of the newly added limitations. As such the previous rejections for claim 1 (and its dependencies) have been overcome via amendment.
Allowable Subject Matter
Claims 3-5, 9-11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach/render obvious the rotary knob function element of the above dependent claims. While rotary knobs for changing of a backing path are known in the art (E.g. US 20200019182 A1, ) these examples are use the knobs as either alternate control methods (as an alternative to a steering wheel) while backing up. Thus while this does affect the curvature (and by extension length) of the backing path that isn’t the same as changing the curvature/length/end portion of the intended backing path prior to moving back; i.e. it is the using the knob functionality as part of the planning of the path as opposed to controlling the path during a backing maneuver which appears to be novel/non-obvious in light of the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 12, 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwazaki et al, US 20050021203 A1, “Driving Assist Apparatus And Method For Vehicle”.
Regarding Claim 7, Iwazaki et al teaches “A system for autonomously driving a vehicle in a rearward direction towards a point of interest, the system comprising: data processing hardware in communication; and memory hardware in communication with the data processing hardware , the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations”( [0027] “A driving assist apparatus in accordance with the invention will be described below with reference to a parking assist apparatus as an example. FIG. 1 is a block diagram illustrating the construction of a parking assist apparatus 100 in accordance with an embodiment of the invention. The parking assist apparatus 100 has an automatic steering device 20, and is controlled by a parking assist ECU 1 that is a control device. The parking assist ECU 1 is formed by a CPU, a ROM, a RAM, an input signal circuit, an output signal circuit, a power supply circuit, etc. Furthermore, the parking assist ECU 1 has an image processing portion 10 that processes images acquired via a back camera 32 described below, and a steering control portion 11 that controls an automatic steering device. The image processing portion 10 and the steering control portion 11 may be separate from each other in terms of hardware within the parking assist ECU 1, or may be separate in terms of software while sharing the CPU, the ROM, the RAM, etc. that are provided in the parking assist ECU 1.”);” “comprising receiving, at data processing hardware, one or more images from one or more cameras positioned on a back portion of the vehicle and in communication with the data 5processing hardware;”( [0036] “In step S2, the driver operates the input means 31 while watching a back camera 32-taken image displayed in the monitor 34. At this time, the driver sets a target parking position by moving a displayed parking frame to the target parking position in the display screen.”);“ receiving, at the data processing hardware, a driver planned path from a user interface in communication with the data processing hardware;”( [0048] That is, as indicated in FIG. 6, extensions are added to the two opposite ends of the basic path P.sub.0 so as to provide a path extending from the point A to the point G. Specifically, when the path length of the straight-line path from the point A to the starting point B of the basic path P.sub.0 is represented by Lo and the path length of the straight-line path from the end point E of the basic path P.sub.0 to the point G is represented by L.sub.3, the following equations (4) and (5) hold.“ Here shows that the path is driver planned (i.e. driver sets the goal end point and consist of waypoints along the path between the current/initial position and the goal end position. To be clear current BRI of the “driver planned path” which consists of “waypoints” only requires that the driver in some way plans/determines a path, it does not necessarily need to have the driver setting all of the waypoints, i.e. selecting an end goal for the path would constitute a “driver planned path”);“  transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the 10vehicle to autonomously maneuver along the driver planned path;”( [0027] “A driving assist apparatus in accordance with the invention will be described below with reference to a parking assist apparatus as an example. FIG. 1 is a block diagram illustrating the construction of a parking assist apparatus 100 in accordance with an embodiment of the invention. The parking assist apparatus 100 has an automatic steering device 20, and is controlled by a parking assist ECU 1 that is a control device.”);“ determining, at the data processing hardware, an estimated vehicle position based on the driver planned path; determining, at the data processing hardware, a current vehicle position;”( [0055]” The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23.”);“ determining, at the data processing hardware, an error based on the estimated 15vehicle position and the current vehicle position;”( [0058] After the steering angle control, it is determined whether the present position has deviated from the target path. If there is a great deviation, it is determined that path correction is needed (step S18)..);“ determining, at the data processing hardware, one or more path adjustment commands causing the vehicle to autonomously maneuver from the current vehicle position to the estimated vehicle position eliminating the error;”( [0059] The deviation from the target path can be determined, for example, by accumulating the deviation of the present position from the target position or the deviation of the actual amount of steer from the target amount of steer with respect to the distance of run. If path correction is needed, the process proceeds to step S6, in which a path is set again);“ and transmitting, from the data processing hardware to the drive system, the one or 20more path adjustment commands.”( [0053] “If a path is successfully set, the process proceeds to step S14, in which a guiding control is performed. At this time, it is preferable that when the shift lever is set at the reverse position, the parking assist ECU 1 instruct a drive force system (not shown) to execute an engine torque increase control. The torque increase control is a control of causing a change to a high driving force state (state of increased torque) by operating the engine at a revolution speed that is higher than a normal idling speed. This control expands the range of vehicle speed where a driver can adjust the vehicle speed by using only the brake pedal without operating the accelerator, so as to improve the operability of the vehicle. If the driver operates the brake pedal, the braking force applied to each wheel is adjusted in accordance with the degree of depression of the pedal, and therefore the vehicle speed is correspondingly adjusted. At this time, it is preferable to perform the guarding of an upper limit vehicle speed by controlling the braking force applied to each wheel so as to prevent the vehicle speed detected by the back camera 32 from exceeding the upper limit vehicle speed.”)
	Regarding Claim 12, Iwazaki et al teaches “The system of claim 7, wherein determining the current vehicle position comprises: receiving wheel encoder sensor data associated with one or more wheels; receiving steering angle sensor data; and wherein the current vehicle position is based on the wheel encoder sensor data and the steering angle sensor data.  ”( [0055] “The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23” Here tire wheel speed sensors (i.e. wheel encoders) and steering angle sensor are used to determine the current position);
Regarding Claim 13, Iwazaki et al teaches “A method of autonomously driving a vehicle in a rearward direction towards a point of interest, the method comprising: receiving, at data processing hardware, one or more images from one or more cameras positioned on a back portion of the vehicle and in communication with the data 5processing hardware;”( [0036] “In step S2, the driver operates the input means 31 while watching a back camera 32-taken image displayed in the monitor 34. At this time, the driver sets a target parking position by moving a displayed parking frame to the target parking position in the display screen.”);“ receiving, at the data processing hardware, a driver planned path from a user interface in communication with the data processing hardware;”( [0048] That is, as indicated in FIG. 6, extensions are added to the two opposite ends of the basic path P.sub.0 so as to provide a path extending from the point A to the point G. Specifically, when the path length of the straight-line path from the point A to the starting point B of the basic path P.sub.0 is represented by Lo and the path length of the straight-line path from the end point E of the basic path P.sub.0 to the point G is represented by L.sub.3, the following equations (4) and (5) hold.“ Here shows that the path is driver planned (i.e. driver sets the goal end point and consist of waypoints along the path between the current/initial position and the goal end position. To be clear current BRI of the “driver planned path” which consists of “waypoints” only requires that the driver in some way plans/determines a path, it does not necessarily need to have the driver setting all of the waypoints, i.e. selecting an end goal for the path would constitute a “driver planned path”);“  transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the 10vehicle to autonomously maneuver along the driver planned path;”( [0027] “A driving assist apparatus in accordance with the invention will be described below with reference to a parking assist apparatus as an example. FIG. 1 is a block diagram illustrating the construction of a parking assist apparatus 100 in accordance with an embodiment of the invention. The parking assist apparatus 100 has an automatic steering device 20, and is controlled by a parking assist ECU 1 that is a control device.”);“ determining, at the data processing hardware, an estimated vehicle position based on the driver planned path; determining, at the data processing hardware, a current vehicle position;”( [0055]” The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23.”);“ determining, at the data processing hardware, an error based on the estimated 15vehicle position and the current vehicle position;”( [0058] After the steering angle control, it is determined whether the present position has deviated from the target path. If there is a great deviation, it is determined that path correction is needed (step S18)..);“ determining, at the data processing hardware, one or more path adjustment commands causing the vehicle to autonomously maneuver from the current vehicle position to the estimated vehicle position eliminating the error;”( [0059] The deviation from the target path can be determined, for example, by accumulating the deviation of the present position from the target position or the deviation of the actual amount of steer from the target amount of steer with respect to the distance of run. If path correction is needed, the process proceeds to step S6, in which a path is set again);“ and transmitting, from the data processing hardware to the drive system, the one or 20more path adjustment commands.”( [0053] “If a path is successfully set, the process proceeds to step S14, in which a guiding control is performed. At this time, it is preferable that when the shift lever is set at the reverse position, the parking assist ECU 1 instruct a drive force system (not shown) to execute an engine torque increase control. The torque increase control is a control of causing a change to a high driving force state (state of increased torque) by operating the engine at a revolution speed that is higher than a normal idling speed. This control expands the range of vehicle speed where a driver can adjust the vehicle speed by using only the brake pedal without operating the accelerator, so as to improve the operability of the vehicle. If the driver operates the brake pedal, the braking force applied to each wheel is adjusted in accordance with the degree of depression of the pedal, and therefore the vehicle speed is correspondingly adjusted. At this time, it is preferable to perform the guarding of an upper limit vehicle speed by controlling the braking force applied to each wheel so as to prevent the vehicle speed detected by the back camera 32 from exceeding the upper limit vehicle speed.”)
	Regarding Claim 18, Iwazaki et al teaches “The method of claim 13, wherein determining the current vehicle position comprises: receiving wheel encoder sensor data associated with one or more wheels; receiving steering angle sensor data; and wherein the current vehicle position is based on the wheel encoder sensor data and the steering angle sensor data.  ”( [0055] “The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23” Here tire wheel speed sensors (i.e. wheel encoders) and steering angle sensor are used to determine the current position);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwazaki as applied to claims 7 and 13 above further in view of US 20150094945 A1, “METHOD AND APPARATUS FOR GENERATING A VEHICLE PATH”, Cheng et al.
	Regarding Claim 1, Iwazaki et al teaches “A method of autonomously driving a vehicle in a rearward direction towards a point of interest, the method comprising:  5receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the vehicle and in communication with the data processing hardware;”(“ [0036] In step S2, the driver operates the input means 31 while watching a back camera 32-taken image displayed in the monitor 34. At this time, the driver sets a target parking position by moving a displayed parking frame to the target parking position in the display screen.”);“  receiving, at the data processing hardware, a driver planned path from a user interface in communication with the data processing hardware, the driver planned path 10comprising a plurality of waypoints;”(“ [0048] That is, as indicated in FIG. 6, extensions are added to the two opposite ends of the basic path P.sub.0 so as to provide a path extending from the point A to the point G. Specifically, when the path length of the straight-line path from the point A to the starting point B of the basic path P.sub.0 is represented by Lo and the path length of the straight-line path from the end point E of the basic path P.sub.0 to the point G is represented by L.sub.3, the following equations (4) and (5) hold.“ Here shows that the path is driver planned (i.e. driver sets the goal end point and consist of waypoints along the path between the current/initial position and the goal end position. To be clear current BRI of the “driver planned path” which consists of “waypoints” only requires that the driver in some way plans/determines a path, it does not necessarily need to have the driver setting all of the waypoints, i.e. selecting an end goal for the path would constitute a “driver planned path”);“ transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the vehicle to autonomously maneuver along the driver planned path;”([0027] “A driving assist apparatus in accordance with the invention will be described below with reference to a parking assist apparatus as an example. FIG. 1 is a block diagram illustrating the construction of a parking assist apparatus 100 in accordance with an embodiment of the invention. The parking assist apparatus 100 has an automatic steering device 20, and is controlled by a parking assist ECU 1 that is a control device.”);“ determining, at the data processing hardware, a current vehicle position;  15determining, at the data processing hardware, an estimated subsequent vehicle position based on the driver planned path,”([0055]” The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23.”);” the estimated subsequent vehicle position being at a subsequent waypoint along the driver planned path from the current vehicle position; determining, at the data processing hardware, a path adjustment from the current 20vehicle position to the estimated subsequent vehicle position;”(“ [0040] This running locus P.sub.0 is set as changes in the curvature of turn (=the reciprocal of the radius of turn) with respect to the distance of run. FIG. 5A shows a running distance-turning curvature graph of the shortest path P.sub.0. [0041] The shortest path P.sub.0 includes a path where the steering angle is increased (First path), a path where the increased steering angle is maintained (Second path), and a path where the steering angle is returned to neutral (Third path). In each one of the first path and the third path, the amount of change in the turning curvature with respect to the running distance (the rate of change in the turning curvature) is set at a constant value. The rate of change in the turning curvature is set so that even when the vehicle speed is equal to an upper limit value for the driving assist, the amount of change in the turning curvature is less than the amount of change in the curvature achieved by the maximum steering rate of the steering actuator 24. Therefore, a path that allows a steering operation without fail can be computed.“ while not explicitly mention that the vehicle is simulated at a subsequent position, the determining of a valid path based on maximum steering rates/curvature does inherently teach that the vehicle is being simulated along the path (at least on a basic/crude way) to determine if the path is valid);“ and transmitting, from the data processing hardware to the drive system, instructions causing the vehicle to autonomously maneuver towards the estimated subsequent vehicle position based on the path adjustment.”(“ [0053] “If a path is successfully set, the process proceeds to step S14, in which a guiding control is performed. At this time, it is preferable that when the shift lever is set at the reverse position, the parking assist ECU 1 instruct a drive force system (not shown) to execute an engine torque increase control. The torque increase control is a control of causing a change to a high driving force state (state of increased torque) by operating the engine at a revolution speed that is higher than a normal idling speed. This control expands the range of vehicle speed where a driver can adjust the vehicle speed by using only the brake pedal without operating the accelerator, so as to improve the operability of the vehicle. If the driver operates the brake pedal, the braking force applied to each wheel is adjusted in accordance with the degree of depression of the pedal, and therefore the vehicle speed is correspondingly adjusted. At this time, it is preferable to perform the guarding of an upper limit vehicle speed by controlling the braking force applied to each wheel so as to prevent the vehicle speed detected by the back camera 32 from exceeding the upper limit vehicle speed.”)
	Iwazaki however doesn’t teach the path adjustment as “calculating a center of a turning circle based on the current vehicle position and the estimated subsequent vehicle position along the driver planned path, and calculating a turning radius based on the center of the turning circle” 
	Cheng teaches a path planning system for connecting a starting and ending location (current and subsequent posisitons) (Abstract: “A method and apparatus for generating a representation of a vehicle path for display via a computer is disclosed, which involves receiving start location information including a start location and an initial orientation of the vehicle and end location information including a desired end location of the vehicle, and receiving a selection of a vehicle defined by parameters that define a turning behaviour of the vehicle”) further cheng teaches the calculation of a turning radius based on the turning circle connecting the two waypoints/position of a path as part of the bicycle model([0113] The process 800 then continues at block 806, which directs the microprocessor 202 to move the bicycle model 900 forward by .DELTA.D and turn the front wheel 902 by the steering increment .DELTA..phi.. It should be noted that in FIG. 9, the spacing .DELTA.D is exaggerated for sake of clarity. In practice, as mentioned above, .DELTA.D may be a small increment of about 4 inches thus producing a large plurality of locations along the vehicle path 430. Block 808 then directs the microprocessor 202 to compute a value of an instantaneous turn radius R.sub.n (where n=1, 2, 3 . . . ). Computing the first radius R.sub.1 involves determining an intersection between lines 932 and 934, which each extend perpendicularly outward from the respective front and rear wheels 902 and 904 of the bicycle model 900 in accordance with the formula: where n=1 for calculating the radius R.sub.1 at the first location of the bicycle model and WB is the wheelbase of the design vehicle is read from the vehicle database 260. The Radius R.sub.1 defines a center of rotation 936 for a first movement of the bicycle model 900 along the transition segment 702 in FIG. 7. Block 810 then directs the microprocessor 202 to determine whether R.sub.1 is greater than the value of R.sub.min stored in the memory store 256, in which case the process continues at block 812. Block 812 directs the microprocessor 202 move the bicycle model through the increment .DELTA.D about the center of rotation 936, such that the front wheel 902 is displaced by a distance .DELTA.D from the first location.)
	It would have been obvious to one of ordinary skill in the art to modify Iwazaki et al to modify the path calculation/planning to use the bicycle model for path planning as taught by Chen. One would be motivated to make this substitution to implement the bicycle model in order to create a system which more accurately predict the future behavior/control of the vehicle. Thus resulting in a more accurate/safer (lower risk of collision) backing path (and implicit motivation of the texts). Additionally/alternatively such a substitution would be obvious under the KSR rational “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Iwazaki teaches the basic device of a backing path planning/control system, however it lacks use of the bicycle model, instead just having generalized teachings for creating paths between waypoints. (II) Cheng et al provides a method for creation of a vehicle path (including a reversing vehicle) based on the bicycle model to connect to points/areas. (III) By substituting the basic path generation of Iwazaki et al for the bicycle model generation as taught by Cheng no underlying principles of either invention are being changed. Iwazaki is still creating/generating a backing path fo the vehicle and the bicycle model of Cheng is still being used to model/generate a predict path of the vehicle in order to connect two given waypoints/parts of a path. The resulting modification would teach all aspects of amended claim 1.

    PNG
    media_image1.png
    650
    451
    media_image1.png
    Greyscale

	Regarding Claim 6, modified Iwazaki teaches “The method of claim 1, wherein determining the current vehicle position comprises: receiving wheel encoder sensor data associated with one or more wheels; receiving steering angle sensor data; and wherein the current vehicle position is based on the wheel encoder sensor data and the steering angle sensor data.”( [0055] “The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23” Here tire wheel speed sensors (i.e. wheel encoders) and steering angle sensor are used to determine the current position)
	Regarding Claim 25, modified Iwazaki teaches “The method of claim 1, wherein determining a current vehicle position comprises using a bicycle model having a single steerable front wheel and a single rear wheel that is not steerable, the bicycle model having as inputs a speed of at least one of the front wheel or the rear wheel, and a steer angle of the front wheel, and”( 0112]” Referring to FIG. 9, the vehicle 416 may be represented by a bicycle model 900 for computational convenience when generating the vehicle path 430. The bicycle model 900 corresponds to the vehicle 416 and includes a front wheel 902 and a rear wheel 904, which are separated by a distance 906 corresponding to a wheelbase dimension of the vehicle 416. The front and rear wheels 902 and 904 are centered between the respective front and rear wheels of the vehicle 416 (i.e. the front and rear wheels are each located at half of the respective track dimensions 618 and 618 shown in FIG. 6). The front wheels of the vehicle 416 are steerable and the corresponding front wheel 902 of the bicycle model 900 is also steerable while the rear wheel 904 of the bicycle model is fixed. Various other configurations of bicycle model may be constructed to represent other vehicles from the database 260. For any arbitrary location of the bicycle model 900, the vehicle parameters stored in the vehicle database 260 may be used to determine corresponding locations of the wheels of the vehicle 416. For example, the front left hand wheel 422 of the vehicle 416 is spaced apart from the front wheel 902 of the bicycle model by half of the track width dimension 614.”));” having a state of position and heading of the vehicle.”( Cheng [0027] “Receiving the start location information may involve receiving data defining a line disposed at the start location, the line being oriented to define the orientation of the vehicle at the start location.” [0028] “Causing the processor circuit to generate the at least one vehicle path may involve causing the processor circuit to generate a path having an initial trajectory extending from the line and aligned in a direction corresponding to an orientation of the line and a length of the initial trajectory is proportional to a length of the line.”))	
	Regarding Claim 27, Iwazaki doesn’t teach a bicycle model to determine the position to determine position.
	Cheng et al teaches a way for generating/simulating a vehicle path (Predicting of a vehicle position) which includes teachings for a bicycle model to model the vehicle which includes a front and rear wheel, the front wheel turntable and the rear fixed, wherein the model inputs are vehicle speed, position, and heading to order to predict the future path (any by extension position) of the vehicle. Cheng teaches ([0112]” Referring to FIG. 9, the vehicle 416 may be represented by a bicycle model 900 for computational convenience when generating the vehicle path 430. The bicycle model 900 corresponds to the vehicle 416 and includes a front wheel 902 and a rear wheel 904, which are separated by a distance 906 corresponding to a wheelbase dimension of the vehicle 416. The front and rear wheels 902 and 904 are centered between the respective front and rear wheels of the vehicle 416 (i.e. the front and rear wheels are each located at half of the respective track dimensions 618 and 618 shown in FIG. 6). The front wheels of the vehicle 416 are steerable and the corresponding front wheel 902 of the bicycle model 900 is also steerable while the rear wheel 904 of the bicycle model is fixed. Various other configurations of bicycle model may be constructed to represent other vehicles from the database 260. For any arbitrary location of the bicycle model 900, the vehicle parameters stored in the vehicle database 260 may be used to determine corresponding locations of the wheels of the vehicle 416. For example, the front left hand wheel 422 of the vehicle 416 is spaced apart from the front wheel 902 of the bicycle model by half of the track width dimension 614.”) Here teaches a bicycle model in which there are a front and rear wheel and the front wheel is turnable and the rearwheel is fixed.  It also Includes  predicting/modeling a backing/backwards path for a vehicle in paragraphs [0128]-[0132]. Vehicle speed (implicit at least the speed of one of the front or rear wheel of the bike model) ([0111]” In one embodiment the distance increment .DELTA.D is set to 4 inches. The steering increment .DELTA..phi. thus represents a maximum rate at which a representative driver would be able to steer the vehicle based on the turning behavior of the vehicle and the vehicle speed. The value of the steering increment .DELTA..phi. is then written to the store 258 of the variable memory 206” Here teaches that the bicycle model is for/calculates the turing radius/behavior based on the attributes of the vehicle (wheel base/turning angle rate(s)) for a givenspeed). Additionally it is known that all the inputs/methods described by Cheng et al use a heading and position input ([0027] “Receiving the start location information may involve receiving data defining a line disposed at the start location, the line being oriented to define the orientation of the vehicle at the start location.” [0028] “Causing the processor circuit to generate the at least one vehicle path may involve causing the processor circuit to generate a path having an initial trajectory extending from the line and aligned in a direction corresponding to an orientation of the line and a length of the initial trajectory is proportional to a length of the line.”)

    PNG
    media_image2.png
    250
    281
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify Iwazaki et al to modify the path calculation/planning to use the bicycle model for path planning as taught by Cheng. One would be motivated to make this substitution to implement the bicycle model in order to create a system which more accurately predict the future behavior/control of the vehicle. Thus resulting in a more accurate/safer (lower risk of collision) backing path (and implicit motivation of the texts). Additionally/alternatively such a substitution would be obvious under the KSR rational “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Iwazaki teaches the basic device of a backing path planning/control system, however it lacks use of the bicycle model, instead just having generalized teachings for creating paths between waypoints. (II) Cheng et al provides a method for creation of a vehicle path (including a reversing vehicle) based on the bicycle model to connect to points/areas. (III) By substituting the basic path generation of Iwazaki et al for the bicycle model generation as taught by Cheng no underlying principles of either invention are being changed. Iwazaki is still creating/generating a backing path fo the vehicle and the bicycle model of Cheng is still being used to model/generate a predict path of the vehicle in order to connect two given waypoints/parts of a path. The resulting modification would teach all aspects of claim 27
	Regarding Claim 29, Iwazaki doesn’t teach a bicycle model to determine the position to determine position.
	Cheng et al teaches a way for generating/simulating a vehicle path (Predicting of a vehicle position) which includes teachings for a bicycle model to model the vehicle which includes a front and rear wheel, the front wheel turntable and the rear fixed, wherein the model inputs are vehicle speed, position, and heading to order to predict the future path (any by extension position) of the vehicle. Cheng teaches ([0112]” Referring to FIG. 9, the vehicle 416 may be represented by a bicycle model 900 for computational convenience when generating the vehicle path 430. The bicycle model 900 corresponds to the vehicle 416 and includes a front wheel 902 and a rear wheel 904, which are separated by a distance 906 corresponding to a wheelbase dimension of the vehicle 416. The front and rear wheels 902 and 904 are centered between the respective front and rear wheels of the vehicle 416 (i.e. the front and rear wheels are each located at half of the respective track dimensions 618 and 618 shown in FIG. 6). The front wheels of the vehicle 416 are steerable and the corresponding front wheel 902 of the bicycle model 900 is also steerable while the rear wheel 904 of the bicycle model is fixed. Various other configurations of bicycle model may be constructed to represent other vehicles from the database 260. For any arbitrary location of the bicycle model 900, the vehicle parameters stored in the vehicle database 260 may be used to determine corresponding locations of the wheels of the vehicle 416. For example, the front left hand wheel 422 of the vehicle 416 is spaced apart from the front wheel 902 of the bicycle model by half of the track width dimension 614.”) Here teaches a bicycle model in which there are a front and rear wheel and the front wheel is turnable and the rearwheel is fixed.  It also Includes  predicting/modeling a backing/backwards path for a vehicle in paragraphs [0128]-[0132]. Vehicle speed (implicit at least the speed of one of the front or rear wheel of the bike model) ([0111]” In one embodiment the distance increment .DELTA.D is set to 4 inches. The steering increment .DELTA..phi. thus represents a maximum rate at which a representative driver would be able to steer the vehicle based on the turning behavior of the vehicle and the vehicle speed. The value of the steering increment .DELTA..phi. is then written to the store 258 of the variable memory 206” Here teaches that the bicycle model is for/calculates the turing radius/behavior based on the attributes of the vehicle (wheel base/turning angle rate(s)) for a givenspeed). Additionally it is known that all the inputs/methods described by Cheng et al use a heading and position input ([0027] “Receiving the start location information may involve receiving data defining a line disposed at the start location, the line being oriented to define the orientation of the vehicle at the start location.” [0028] “Causing the processor circuit to generate the at least one vehicle path may involve causing the processor circuit to generate a path having an initial trajectory extending from the line and aligned in a direction corresponding to an orientation of the line and a length of the initial trajectory is proportional to a length of the line.”)

    PNG
    media_image2.png
    250
    281
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify Iwazaki et al to modify the path calculation/planning to use the bicycle model for path planning as taught by Cheng. One would be motivated to make this substitution to implement the bicycle model in order to create a system which more accurately predict the future behavior/control of the vehicle. Thus resulting in a more accurate/safer (lower risk of collision) backing path (and implicit motivation of the texts). Additionally/alternatively such a substitution would be obvious under the KSR rational “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Iwazaki teaches the basic device of a backing path planning/control system, however it lacks use of the bicycle model, instead just having generalized teachings for creating paths between waypoints. (II) Cheng et al provides a method for creation of a vehicle path (including a reversing vehicle) based on the bicycle model to connect to points/areas. (III) By substituting the basic path generation of Iwazaki et al for the bicycle model generation as taught by Cheng no underlying principles of either invention are being changed. Iwazaki is still creating/generating a backing path fo the vehicle and the bicycle model of Cheng is still being used to model/generate a predict path of the vehicle in order to connect two given waypoints/parts of a path. The resulting modification would teach all aspects of claim 29.
Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwazaki et al as applied to claim 7 and 13 above, and further in view of US 20190383945 A1, ”AUTONOMOUS VEHICLE LOCALIZATION USING A LIDAR INTENSITY MAP”, Wang et al.
	Regarding Claim 28, Iwazaki et al doesn’t teach an extended Kalman filter for estimating vehicle position without using arithmetic division. Iwazaki et al teaches sensor inputs, but doesn’t provide particularly detailed instructions as to the analysis of those inputs to derive parameters. ([0028] A steering angle sensor 23 for detecting the amount of steer of a steering shaft 21 that transfers the movement of a steering wheel 22 to steering tire wheels 25, and a steering actuator 24 that provides steering force are connected to the steering shaft 21. In addition to providing a steering force during an automatic steering mode, the steering actuator 24 may serve as a power steering device that provides an assist steering force while a driver is steering. The steering control portion 11 controls the driving of the steering actuator 24.[0029] The steering control portion 11 receives an output signal of the steering angle sensor 23, and also receives output signals of tire wheel speed sensors 41 that are provided for the individual tire wheels for detecting the rotation speeds thereof and an output signal of an acceleration sensor 42 that detects the acceleration of the vehicle.)
	Wang et al teaches a vehicle localization system for determining the vehicle position which includes use of a Extended Kalman filter for determining the estimated vehicle speed which uses wheel odometery readings/inputs (measured accumulated wheel distance). Wang et al teaches ([0047]” A vehicle motion model term Bel.sub.t|t-1 encodes the fact that the inferred vehicle velocity should agree with the observed vehicle dynamics, given the prior belief from the previous time step, Bel.sub.t-1. In particular, wheel odometry and IMU data are used as input to an extended Kalman filter to generate an estimate of the velocity of the vehicle. The motion model may be defined as:”)
	It would have been obvious to one of ordinary skill in the art to implement the extended Kalamn filter to estimate the vehicle velocity as taught by Wang et al in order to process/utilize the sensor output of Iwazaki et al as part of the backing up planning and control system. One would be motivated to implement the Kalman filter based on the implicit/known benefit of Kalman filters of providing a better/reduced data noise from sensors; allowing for a more accurate backing of the vehicle. The resulting modification would teach claim 28. 
	Regarding Claim 30, Iwazaki et al doesn’t teach an extended Kalman filter for estimating vehicle position without using arithmetic division. Iwazaki et al teaches sensor inputs, but doesn’t provide particularly detailed instructions as to the analysis of those inputs to derive parameters. ([0028] A steering angle sensor 23 for detecting the amount of steer of a steering shaft 21 that transfers the movement of a steering wheel 22 to steering tire wheels 25, and a steering actuator 24 that provides steering force are connected to the steering shaft 21. In addition to providing a steering force during an automatic steering mode, the steering actuator 24 may serve as a power steering device that provides an assist steering force while a driver is steering. The steering control portion 11 controls the driving of the steering actuator 24.[0029] The steering control portion 11 receives an output signal of the steering angle sensor 23, and also receives output signals of tire wheel speed sensors 41 that are provided for the individual tire wheels for detecting the rotation speeds thereof and an output signal of an acceleration sensor 42 that detects the acceleration of the vehicle.)
	Wang et al teaches a vehicle localization system for determining the vehicle position which includes use of an Extended Kalman filter for determining the estimated vehicle speed which uses wheel odometry readings/inputs (measured accumulated wheel distance). Wang et al teaches ([0047]” A vehicle motion model term Bel.sub.t|t-1 encodes the fact that the inferred vehicle velocity should agree with the observed vehicle dynamics, given the prior belief from the previous time step, Bel.sub.t-1. In particular, wheel odometry and IMU data are used as input to an extended Kalman filter to generate an estimate of the velocity of the vehicle. The motion model may be defined as:”)
	It would have been obvious to one of ordinary skill in the art to implement the extended Kalamn filter to estimate the vehicle velocity as taught by Wang et al in order to process/utilize the sensor output of Iwazaki et al as part of the backing up planning and control system. One would be motivated to implement the Kalman filter based on the implicit/known benefit of Kalman filters of providing a better/reduced data noise from sensors; allowing for a more accurate backing of the vehicle. The resulting modification would teach claim 30.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Iwazaki as applied to claim 1 above, and further in view of Wang et al.
	Regarding Claim 26, modified Iwazaki et al doesn’t teach an extended Kalman filter for estimating vehicle position without using arithmetic division. Iwazaki et al teaches sensor inputs, but doesn’t provide particularly detailed instructions as to the analysis of those inputs to derive parameters. ([0028] A steering angle sensor 23 for detecting the amount of steer of a steering shaft 21 that transfers the movement of a steering wheel 22 to steering tire wheels 25, and a steering actuator 24 that provides steering force are connected to the steering shaft 21. In addition to providing a steering force during an automatic steering mode, the steering actuator 24 may serve as a power steering device that provides an assist steering force while a driver is steering. The steering control portion 11 controls the driving of the steering actuator 24.[0029] The steering control portion 11 receives an output signal of the steering angle sensor 23, and also receives output signals of tire wheel speed sensors 41 that are provided for the individual tire wheels for detecting the rotation speeds thereof and an output signal of an acceleration sensor 42 that detects the acceleration of the vehicle.)
	Wang et al teaches a vehicle localization system for determining the vehicle position which includes use of an Extended Kalman filter for determining the estimated vehicle speed which uses wheel odometry readings/inputs (measured accumulated wheel distance). Wang et al teaches ([0047]” A vehicle motion model term Bel.sub.t|t-1 encodes the fact that the inferred vehicle velocity should agree with the observed vehicle dynamics, given the prior belief from the previous time step, Bel.sub.t-1. In particular, wheel odometry and IMU data are used as input to an extended Kalman filter to generate an estimate of the velocity of the vehicle. The motion model may be defined as:”)
	It would have been obvious to one of ordinary skill in the art to implement the extended Kalamn filter to estimate the vehicle velocity as taught by Wang et al in order to process/utilize the sensor output of Iwazaki et al as part of the backing up planning and control system. One would be motivated to implement the Kalman filter based on the implicit/known benefit of Kalman filters of providing a better/reduced data noise from sensors; allowing for a more accurate backing of the vehicle. The resulting modification would teach claim 26.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210163068 A1; US 8560234 B2;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661